PER CURIAM:
Clarence Moore appeals the district court’s orders dismissing his civil action against the Commonwealth of Virginia, denying his motion for reconsideration, and denying his request for mandamus relief. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. See Moore v. Virginia, No. CA-05-284-3 (E.D. Va. Apr. 25, 2005; Apr. 29, 2005; May 6, 2005). We dispense with oral argument because the facts and legal issues are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED